IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JOHN WYBRANOWSKI,                                  :   No. 233 WAL 2021
                                                   :
                     Petitioner                    :
                                                   :   Petition for Allowance of Appeal
                                                   :   from the Order of the
             v.                                    :   Commonwealth Court
                                                   :
                                                   :
NORTH STRABANE TOWNSHIP,                           :
                                                   :
                     Respondent                    :


                                          ORDER



PER CURIAM

     AND NOW, this 19th day of January, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.